DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 1-20 have been examined. This is a continuation of applicant's earlier Application No. 16/.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/21 has been acknowledged and considered by the Office.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because:
the plane upon which each sectional view is taken, is not indicated on the view from which the section is cut;
all sectional views omit required hatching;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
establish antecedent basis in the specification for “at least one seal having a sealing element” (claim 1)
establish antecedent basis in the specification for “a sealing element forming a interstice” (claim 1)
establish antecedent basis in the specification for “ […] the interstice spreads around the cores of the cable to surround the cores of the cable”. (claim 4)
establish antecedent basis in the specification for “an annular ring defining an access, the annular ring engages the sealing element wherein the elastomeric materials extend radially inward from the annular ring” (claim 7)
establish antecedent basis in the specification for “the elastomeric materials of the sealing element” (claim 8)
establish antecedent basis in the specification for “[…] at least one seal having a flexible structure […]” (claim 12)
establish antecedent basis in the specification for “the flexible structure that forms the space spreads around the cores of the cable […]” (claims 18-19)
Claim Objections
Claim 1 is objected to because of the following informalities: “forming a interstice” should be “forming an interstice”. Appropriate correction is required.
Claims 9-10 are objected to because of the following informalities: “tends” should be “tend”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “[…] formed of an elastomeric materials” should be “[…] formed of  elastomeric materials”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

IN REGARDS TO US 11245253

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 1 of US 11245253contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 2 of US 11245253 contain all the scope of claim 2 of the instant application.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 3 of US 11245253 contain all the scope of claims 5-6 of the instant application except for a plurality of elastomeric materials. However, the office takes Official Notice that elastomeric members comprising a plurality of elastomeric material, i.e. a blend, are old and well known and it would have been obvious for one of ordinary skill in the art to provide the elastomeric material of claims 5-6 as a blend of a plurality of elastomeric materials.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 7 of US 11245253 contain all the scope of claim 7 of the instant application.
Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 4 of US 11245253 contain all the scope of claim 2 of the instant application.
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 11245253. Although the claims at issue are not identical to that of US 11245253, they are not patentably distinct from each other because the limitations claim 3 of US 11245253 contain all the scope of claims 5-6 of the instant application except for a 
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of US Patent No. 11245253 because the aforementioned associated claims contain identical claim scope. This is a statutory double patenting rejection.  
IN REGARDS TO US 10348078

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10348078. Although the claims at issue are not identical to that of US 10348078, they are not patentably distinct from each other because the limitations claim 1 of US 10348078 contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10348078. Although the claims at issue are not identical to that of US 10348078, they are not patentably distinct from each other because the limitations of claim 2 of US 10348078 contain all the scope of claim 2 of the instant application.
Claims 12, 14, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10348078 in view of claim 11 of US 10348078. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of US 10348078 contain all the scope of claims 12, 14, 18, and 20 of the instant application except for: “the flexible structure […] to provide a barrier to passage of said curable liquid resin compound along said cores to create a barrier to an explosion once the curable liquid resin compound has cured”.  However, claim 11 of US 10348078 teaches the aforementioned limitation and it would have been obvious for one of ordinary skill in the art at 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10348078 in view of claim 11 of US 10348078 as set forth above with respect to claims 12, 14, 18, and 34. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2 and 11 of US 10348078 contain all the scope of claim 13 of the instant application. 
Claims 15, 17, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of US 10348078 in view of claim 11 of US 10348078 as set forth above with respect to claims 12, 14, 18, and 20. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 4 and 11 of US 10348078 contain all the scope of claims 15, 17, and 20 of the instant application. 
IN REGARDS TO US 10193321
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10193321. Although the claims at issue are not identical to that of US 10193321, they are not patentably distinct from each other because the limitations claim 1 of US 10193321 contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10193321. Although the claims at issue are not identical to that of US 10193321, they are not patentably distinct from each other because the limitations of claim 2 of US 10193321 contains all the scope of claim 2 of the instant application.
Claims 12, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10193321in view of claim 11 of US 10348078. Although  of the instant application except for: “the flexible structure […] to provide a barrier to passage of said curable liquid resin compound along said cores to create a barrier to an explosion once the curable liquid resin compound has cured”.  However, claim 11 of US 10348078 teaches the aforementioned limitation and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10193321 in view of claim 11 of US 10348078 as set forth above with respect to claims 12, 14, 18, and 19. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2 of US 10193321 and 11 of US 10348078 contain all the scope of claim 13 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claims 15, 17, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of US 10193321 in view of claim 11 of US 10348078 as set forth above with respect to claims 12, 14, 18, and 19. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 4 of US 10193321 and 11 of US 10348078 contain all the scope of claims 15, 17, and 20 of the instant application.  It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.

IN REGARDS TO US 9774178
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9774178. Although the claims at issue are not identical to that of US 9774178, they are not patentably distinct from each other because the limitations claim 1 of US 9774178 contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 9774178. Although the claims at issue are not identical to that of US 9774178, they are not patentably distinct from each other because the limitations of claim 2 of US 9774178contains all the scope of claim 2 of the instant application.
Claims 12, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9774178 in view of claim 11 of US 10348078. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of US 9774178 contain all the scope of claims 12, 14, 18, and 19 of the instant application except for: “the flexible structure […] to provide a barrier to passage of said curable liquid resin compound along said cores to create a barrier to an explosion once the curable liquid resin compound has cured”.  However, claim 11 of US 10348078 teaches the aforementioned limitation and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 9774178 in view of claim 11 of US 10348078 as set forth above with respect to claims 26, 28, 32, and 33. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2 of US 9774178 and 11 
Claims 15, 17, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 9774178 in view of claim 4 of US 10193321. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 of US 9774178 and 4 of US 10193321 contain all the scope of claims 15, 17, and 20 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
IN REGARDS TO US 9484133
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9484133. Although the claims at issue are not identical to that of US 9484133, they are not patentably distinct from each other because the limitations claim 1 of US 9484133 contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 9484133. Although the claims at issue are not identical to that of US 9484133, they are not patentably distinct from each other because the limitations of claim 2 of US 9484133 contain all the scope of claim 2 of the instant application.
Claims 12, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9484133 in view of claim 11 of US 10348078. Although the claims at issue are not identical, they are not patentably distinct from each other because the  of the instant application except for: “the flexible structure […] to provide a barrier to passage of said curable liquid resin compound along said cores to create a barrier to an explosion once the curable liquid resin compound has cured”.  However, claim 11 of US 10348078 teaches the aforementioned limitation and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 9484133 in view of claim 11 of US 10348078 as set forth above with respect to claims 26, 28, 32, and 33. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2 of US 9484133 and 11 of US 10348078 contain all the scope of claim 13 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claims 15, 17, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 9484133 in view of claim 4 of US 10193321. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 of US 9484133 and 4 of US 10193321 contain all the scope of claims 15, 17, and 20 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
IN REGARDS TO US 8872027
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 8872027. Although the claims at issue are not identical to that of US 8872027, they are not patentably distinct from each other because the limitations claim 1 of US 8872027contain all the scope of claims 1, 3, and 4 of the instant application.
Claim 2 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 8872027. Although the claims at issue are not identical to that of US 8872027, they are not patentably distinct from each other because the limitations of claim 2 of US 8872027contain all the scope of claim 16 of the instant application.
Claims 12, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 8872027in view of claim 11 of US 10348078. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of US 8872027contain all the scope of claims 12, 14, 18, and 19 of the instant application except for: “the flexible structure […] to provide a barrier to passage of said curable liquid resin compound along said cores to create a barrier to an explosion once the curable liquid resin compound has cured”.  However, claim 11 of US 10348078 teaches the aforementioned limitation and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 8872027 in view of claim 11 of US 10348078 as set forth above with respect to claims 26, 28, 32, and 33. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2 of US 8872027 and 11 of US 10348078 contain all the scope of claim 13 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to 
Claims 15, 17, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 8872027 in view of claim 4 of US 10193321. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 of US 8872027 and 4 of US 10193321 contain all the scope of claims 15, 17, and 20 of the instant application. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to combine claims from patents in the same patent family to arrive at the claims of the instant application.
Claim Interpretation
In regards to claim 1, “pass” is understood to mean “go”—i.e. “[…] the interstice of the seal element is configured to go around and engage a plurality of cores […]”. That definition is set forth in the definition obtained on 12/23/20 from Merriam-Webster dictionary online (see attached). “Go”, in the context of claim 1, is understood to NOT necessarily require movement.
In regards to claims 4, 18 and 19, and the limitation “ […] spreads around the cores of the cable […]”, the term “spreads” does not appear in the specification. For the purpose of interpreting the claim, “spread” is understood to mean “to open or expand”—i.e. “the sealing element […] opens around the cores of the cable […]”. That definition is set forth in the definition obtained on 2/24/22 from Merriam-Webster dictionary online (see attached).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 3, the full scope of the limitation “the interstice is sized such that it moves to pass around the core of a cable” does not have basis in the application as originally filed. The application as originally filed, requires “[…] the aperture (i.e. interstice) […] stretches to pass around the core conductors […]”. There is NOT support in the application as originally filed, for an interstice that moves in ANY manner to pass around the core conductors—as is required by the claim.
As per claim 4, the full scope of the limitation “the interstice spreads around the cores of the cable to surround the cores” does not have basis in the application as originally filed where “spread” is defined as “opens”. The application as originally filed, requires “[…] the aperture (i.e. interstice) […] stretches to pass around the core conductors […]”. There is NOT support in the application as originally filed, for an interstice that opens in ANY manner to pass around the core conductors—as is required by the claim.
As per claim 5, the limitation “the sealing element is formed of elastomeric materials” has no basis in the application as originally filed. Specifically, there is no basis in the application as originally filed for a plurality of elastomeric materials forming a sealing element.
As per claim 7, the limitation requiring a plurality of “[…] elastomeric materials extend(ing) radially inward from the annular ring” has no basis in the application as originally filed.
As per claim 8, the limitation “the elastomeric materials of the sealing element” has no basis in the application as originally filed.
As per claims 9 and 10, the limitation “the elastomeric materials that for the interstice tend to return to an original shape” has no basis in the application as originally filed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. The term “sealing element” has no support in the application and the particular scope of the term “sealing element” cannot be determined as claimed. 
As per claim 3, the limitation “the core of a cable” has unclear antecedent basis in the claims. Specifically, it is unclear to which of the previously claimed “plurality of cores” (claim 1) the limitation “the core” refers. A correction may include: “the cores of a cable”.
As per claim 6, the limitation “the elastomeric materials” lacks sufficient antecedent basis in the claims. 
As per claim 7, the limitation “an annular ring defining an access” is ambiguous. Specifically, there is no indication for and/or to what particular structure the ring defines an “access” and the scope therefore cannot be determined.
As per claim 8, the limitation “the elastomeric materials of the sealing element” lacks sufficient antecedent basis in the claims. 
Claims 3-5 and 7-10, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. Each of claims 17, 18, 19, 21, 22, 23, and 24 include limitations containing scopes that have no basis in the application as originally filed (as set forth previously in regards to claim rejections under 112(a)). This conflict renders the scopes ambiguous. 
As per claims 9-10, the limitation “the elastomeric materials that form the interstice” lacks sufficient antecedent basis in the claims. 
Further, as per claims 9-10, the limitation “the elastomeric materials […] tend to return to an original shape […]” is ambiguous. Specifically, it is unclear if the limitation preceded by “tend” are actually required or not. 
As per claims 8, 11, 15, 17, and 20, the term “tight” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the 
As per claims 12, 14, 15, and 16-20, the term “flexible structure” lacks antecedent basis in the specification and the particular scope intended is therefore unclear.
As per claim 1, the limitation “the space that tightly grips the plurality of the cores of the cable” lacks sufficient antecedent basis in the claims. 
Claims 2-11 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 7-11 depend from claim 6 and thus inherit the deficiencies thereof.
Claim 11 depends from claim 10 and thus inherits the deficiencies thereof.
Claims 13-20 depend from claim 12 and thus inherit the deficiencies thereof.
Claims 16-17 and 19-20 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 20 depends from claim 19 and thus inherits the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
As per claim 6, the claim requires merely that elastomeric materials are flexible. However, elastomeric materials are inherently flexible and therefore the claims fails to provide .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As per claim 17, the claim fails to provide a further limitation on scope because claim 29, from which claim 31 depends, more narrowly requires the flexible structure to tightly grip the plurality of the cores of the cable. 
As per claims 18-19, claim 12 from which each of claims 18-19 depend, previously recites “a flexible structure forming a space […] configured to open to engage the plurality of said cores […]”. The limitations of reach of claims 18-19 fail to further limit the scope set forth by the aforementioned limitation of claim 12. 
 	In view of the numerous informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims is made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP §2173.06(II)(¶ 2).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
03/10/2022